DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specifications
 	The title is objected to because a more descriptive title is requested. 

 	Furthermore, the specification is objected to because of the term “imaged”, e.g. “imaged area”.  Did Applicant intend “image” or “imager”?

Drawings
 	The drawings filed on June 17, 2021 are objected to because it is unclear what the circled structures formed in light emitting element layer 14 are.  The same structures are also depicted in FIGS. 6 and 7 without a corresponding description.


    PNG
    media_image1.png
    392
    661
    media_image1.png
    Greyscale


The drawings are also objected to because they fail to show the subject matter of claim 9.  Refer to the 35 U.S.C. § 112(b) rejection infra for further details.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claims 1 and 19, it is unclear what is meant by “wherein the substrate includes a high-transmission area having a light transmittance higher than a remaining portion in a position corresponding to the second area” (emphasis added).  It is unclear what “a remaining portion” modifies.  Is it the substrate or high-transmission area?  The high-transmission area (corresponding to AG areas) is located in a second area CA so it is unclear how a remaining portion also corresponds to the second area CA.  The Examiner assumes the remaining portion encompasses portions of the second area not covered by AG.

 	As to claim 9, it is unclear how a lateral side of the first high-transmission area 1910a is collinear with a lateral side of the second high-transmission area 1920a.  In corresponding FIGS. 19A-21, inorganic layer IPD separates the two transmission areas and therefore the two areas cannot be collinear.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1-4, 6-8, 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (U.S. Patent Publication No. 2022/0181397 A1), hereafter “Choi”, and further in view of Kim et al. (U.S. Patent Publication No. 2018/0136766 A1), hereafter “Kim”.

		
 	As to claim 1, Choi teaches:
A substrate 250 having a first area (display/high-resolution region encompassing 235, 840) in which first pixels are disposed and a second area (through-transmissive region encompassing 242, 820) in which second pixels and a light-transmitting area (region encompassing 820) disposed between the second pixels.  In FIG. 9B, Choi teaches an OLED display comprising OLED emitter 235 and having pixels.  See Choi, ⁋⁋ [0007]-[0010], [0064]-[0066], [0091], FIGS. 1A-1C, 2C.  Choi further teaches a through-transmissive region 120 in which second pixels are arranged between signal lines and a light-transmitting area is disposed between second pixels.  Id. at ⁋⁋ [0075]-[0077], FIGS. 1A-1C, 2C, 7B.

A polarizing plate 215 disposed above the light-transmitting area and having a light transmittance higher than a light transmittance of a remaining area.  The polarizing plate necessarily has a higher light transmittance area (portion where light 820 travels therethrough) than a remaining area.

Wherein the substrate includes a high-transmission area having a light-transmittance higher than a remaining portion in a position corresponding to the second area.  The substrate 250 necessarily has a high-transmission area (portion where light 820 travels therethrough) having a light-transmittance higher than a remaining portion encompassing portions of the second area (through-transmissive region encompassing 242, 820) not covered by the 820 region per the 35 U.S.C. § 112(b) rejection interpretation supra.


	However, Choi does not teach the polarization plate including a light-transmitting 
pattern.
	On the other hand, Kim teaches a light-transmitting pattern PLN.  See Kim, ⁋ [0076], 
FIG. 8.
One of ordinary skill in the art before the effective filing date would have recognized that using a polarization plate with a light-transmitting pattern would yield the predictable result of enabling the transmission of light vibrating in a first direction.  Id. at ⁋ [0076].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the polarization plate including a light-transmitting pattern as taught by Kim into the display panel structure as taught by Choi.

		
 	As to claims 2 and 20, Choi teaches the second area overlaps with a camera module 502, and a resolution of the second pixels disposed in the second area is lower than a resolution of the first pixels disposed in the first area.  See Choi, ⁋⁋ [0007]-[0008], [0024], [0063], [0071]-[0073].

 	As to claim 3, Choi teaches the high-transmission area (portion where light 820 travels therethrough) corresponds to the light-transmitting pattern.  Id. at FIG. 9B.


 	As to claim 4, Choi teaches the substrate includes a first substrate 250, a second substrate (layer encompassing 235, 242), and an inorganic film 245 formed between the first substrate and the second substrate, wherein the first pixels and the second pixels are disposed on the second substrate, and wherein the high-transmission area includes at least one of a first high-transmission area (portion where light 820 travels therethrough) provided in the first substrate.  Id.  Due to the “at least one of” language, Choi is not required to also teach the limitations of the second high-transmission area provided in the second substrate.

 	As to claims 6-8, these limitations are considered as Choi teaches the first high-transmission area.

 	As to claim 15, Choi teaches an anti-reflection layer may be applied to touch sensor electrodes 222, wherein the touch sensor electrodes are located in a second area.  Id. at ⁋ [0087], FIG. 9B.


 	As to claim 16, Choi teaches the anti-reflection layer is located on, though not directly on, a lower portion of the polarizing plate 215.  Id. 

 	As to claims 17 and 18, Choi teaches the first high-transmission area but is silent as to a forward-tapered cross-sectional shape.
 	On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a forward-tapered cross-sectional shape, since such a modification would have involved a mere change in shape of the first substrate.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


	As to claim 19, Choi teaches:
A display device 101, 102 comprising a display panel (110+111; 112+120; 112+120).
 
Wherein the display panel comprises a substrate 250 having a first area (display/high-resolution region encompassing 235, 840) in which first pixels are disposed and a second area (through-transmissive region encompassing 242, 820) in which second pixels and a light-transmitting area (region encompassing 820) disposed between the second pixels.  In FIG. 9B, Choi teaches an OLED display comprising OLED emitter 235 and having pixels.  See Choi, ⁋⁋ [0007]-[0010], [0064]-[0066], [0091], FIGS. 1A-1C, 2C.  Choi further teaches a through-transmissive region 120 in which second pixels are arranged between signal lines and a light-transmitting area is disposed between second pixels.  Id. at ⁋⁋ [0075]-[0077], FIGS. 1A-1C, 2C, 7B.

A polarizing plate 215 disposed above the light-transmitting area and having a light transmittance higher than a light transmittance of a remaining area.  The polarizing plate necessarily has a higher light transmittance area (portion where light 820 travels therethrough) than a remaining area.

Wherein the substrate includes a high-transmission area having a light-transmittance higher than a remaining portion in a position corresponding to the second area.  The substrate 250 necessarily has a high-transmission area (portion where light 820 travels therethrough) having a light-transmittance higher than a remaining portion encompassing portions of the second area (through-transmissive region encompassing 242, 820) not covered by the 820 region per the 35 U.S.C. § 112(b) rejection interpretation supra.


	However, Choi does not teach the polarization plate including a light-transmitting 
pattern.
	On the other hand, Kim teaches a light-transmitting pattern PLN.  See Kim, ⁋ [0076], 
FIG. 8.
One of ordinary skill in the art before the effective filing date would have recognized that using a polarization plate with a light-transmitting pattern would yield the predictable result of enabling the transmission of light vibrating in a first direction.  Id. at ⁋ [0076].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the polarization plate including a light-transmitting pattern as taught by Kim into the display panel structure as taught by Choi.

No Prior Art Applied
 	No prior art has been applied to claims 5, 9-14.

 	As to claim 5, neither Choi nor Kim teaches removing an area of the first substrate and filling with a transparent resin.


	As to claim 9, neither Choi nor Kim teaches collinearity.

 	As to claim 10, Kim does not teach the further limitations of the polarizing plate.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829